Citation Nr: 9928861	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to September 
1957, and from December 1957 to November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening the claim.  

In October 1998 the Board reopened and remanded the claim for 
additional development.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine had its onset in service.

2  The veteran's scoliosis of the spine is a congenital or 
developmental abnormality.


CONCLUSIONS OF LAW

1.  The veteran's degenerative disc disease of the lumbar 
spine was incurred during active wartime service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).  

1.  The veteran's scoliosis of the spine is not a disability 
for VA compensation purposes.  38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not include an enlistment 
examination; however, a May 1951 discharge and re-enlistment 
examination found no abnormalities of the spine.  Records 
dated in December 1952 show the veteran complained of 
intermittent lower thoracic and upper lumbar back pain which 
seemed to be worsening.  The examiner noted x-ray examination 
revealed scoliosis, and stated the veteran's persistent pain 
was accentuated by driving.  

A December 1952 orthopedic clinic report noted x-ray 
examination showed slight scoliosis to the lumbar region with 
convexity to the left and some narrowing to the L4 - L5 disc 
space.  The examiner noted the veteran had good motion to the 
lumbar spine, and that neurologic examination was negative.  

In August 1954 the veteran complained of lower back pain 
which began after he performed extra work.  A September 1954 
orthopedic clinic report noted spontaneous onset of low back 
pain with increasing severity over the previous 2 years and 
acute episode of stiffness.  The examiner noted a tilt to the 
left and minimal left lumbar spasm.  

An X-ray examination revealed moderate left lumbar scoliosis 
without evidence of appreciable change from a December 1952 
study.  It was the examiner's impression that the disorder 
had been present for a long period of time.  The examiner 
noted evidence of some condensed bone about the left 
zygapophyseal joints, which was probably due to stress 
reaction, but no other pathologic changes.  An October 1954 
report noted the veteran's back was improved.

In August 1955 the veteran complained of pain to the 
paravertebral muscles onset while gardening at home.  The 
examiner noted there was full range of motion and no evidence 
of tenderness.  The diagnosis was strain.

Hospital records dated in November 1956 show the veteran 
reported severe chronic backache subsequent to spinal 
anesthesia in 1950.  It was noted various physicians had seen 
the veteran but that no definite cause for the backache could 
be found.  The veteran was approved for general anesthesia.

During his September 1966 separation examination the veteran 
complained of a bad back and 2 dislocated vertebrae since 
1951.  The examiner noted the veteran's spine was normal and 
requested x-rays to clarify the reported dislocated 
vertebrae.  No subsequent comments were provided.

An October 1966 report noted the veteran complained of long-
standing back problems which had been aggravated the previous 
evening while lifting furniture.  The examiner noted the 
veteran's medical records were unavailable, but that 
objective examination revealed mild spasm to the 
paravertebral muscle at the T8-T12 level.  There was good 
range of motion to the back.  The diagnosis was chronic low 
back strain.

VA medical records dated in May 1983 show the veteran 
complained of left flank pain which radiated to the shoulder.  
The diagnoses included back sprain, likely due to truck 
driving.

In September 1988 the veteran complained of low back pain of 
2 days' duration and chronic low back pain over 3 years with 
spontaneous onset without history of trauma.  The examiner 
noted pain and tenderness to the left paraspinal area at the 
L3-L4 level but no point tenderness to the spine.  It was 
noted x-ray examination revealed degenerative joint disease.  
The diagnoses included degenerative joint disease and 
muscular low back pain.  No opinion as to etiology was 
provided.

In August 1990 the veteran complained of low back pain for 
more than 40 years with occasional exacerbations.  The 
examiner noted tenderness to the right posterior chest and 
right sacroiliac joint.  A November 1990 VA neurology clinic 
report included a diagnosis of chronic low back pain with 
elements of muscle spasm.  An April 1991 report noted low 
back pain.  No opinions as to etiology were provided.

VA general medical examination in May 1993 included a 
diagnosis of chronic lower back pain.  The veteran reported 
chronic low back pain due to "dislocated vertebrae."  X-ray 
examination revealed lumbar curvature concave on the right 
side with moderate bony degenerative changes.  No opinion as 
to etiology was provided.

Department of Health and Human Services, Social Security 
Administration (SSA) records obtained by the RO included an 
August 1993 private medical examination report which noted 
the veteran complained of a back problem since the 1950's 
with an injury in 1951 during training and intermittent back 
pain since then.  The physician noted x-ray examination 
revealed scoliosis with mild bony spurs, especially at the L3 
vertebra level.  The diagnoses included osteoarthritis.  No 
opinion as to etiology was provided.

VA general medical examination in December 1995 included a 
diagnosis of chronic lower back pain with full range of 
motion of the lumbar spine.  X-ray examination revealed 
degenerative changes and minimal scoliosis, with narrowing at 
the L4-L5 and L5-S1 levels.  No opinion as to etiology was 
provided.

During VA orthopedic examination in March 1999 the veteran 
reported a history of low back difficulty.  He stated that in 
1951 he was seen for low back problems and underwent some 
type of spinal tap at that time.  He reported he subsequently 
sustained a low back injury in 1953 or 1954 when he fell down 
the side of a mountain holding a machine gun.  The examiner 
noted x-ray examination revealed moderate multilevel 
degenerative changes, consistent with age-related changes, 
and slight left-sided lumbar curvature without evidence of 
rotation.  There was evidence of a possible congenital 
skeletal anomaly at L5.  The diagnosis was degenerative disc 
disease of the lumbar spine.  

The examiner reported the veteran's claims file was not 
available for review, but that if the veteran had a history 
of long-term low back pain with treatment on multiple 
occasions during service that it was at least as likely as 
not that his present disorder was related to activities in 
service.  It was noted, however, that the present objective 
findings were quite normal for a person of the veteran's age 
and physical condition.  

In an April 1999 addendum to the orthopedic examination 
report the examiner, based upon a review of the veteran's 
claims file, found the service medical records reflecting 
scoliosis of the spine and degenerative disc changes at L4-5 
were similar to the findings on the March 1999 x-ray 
examination.  It was added that the medical evidence of 
record was consistent with congenital or idiopathic scoliosis 
of the lumbar spine and should not be considered a result of 
service or any injuries during service.  It was further noted 
that it was at least as likely as not that the veteran's 
current symptoms of lumbar pain are not related to any 
injuries sustained in service.    

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1998).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that he has presented a claim which is plausible.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed with respect to that claim, and that no further 
assistance to the claimant is required in order to comply 
with the VA's duty to assist him in the development of his 
claim.  

Though scoliosis of the spine was noted in service and on 
post-service examinations, the Board finds the April 1999 
addendum to the orthopedic examination report clearly 
indicates that this is a congenital or idiopathic back defect 
that is not a disability for VA compensation purposes.  See 
38 C.F.R. § 3.303.

The veteran also exhibited degenerative disc disease of the 
spine in service, confirmed by x-ray findings.  Degenerative 
disc disease was not noted on service entry and the Board 
finds that it had its onset during active duty.  While the VA 
orthopedic examiner concluded that it was at least as likely 
as not that the veteran's current symptoms were unrelated to 
back trauma in service, there is no explanation offered for 
the x-ray findings of degenerative disc disease in service.  
The service medical records reflect consistent complaints of 
back pain and as was indicated by the orthopedic examiner, 
the post-service findings of degenerative disc disease were 
consistent with those exhibited during active duty.  
Resolving doubt in the veteran's 

favor, service connection for degenerative disc disease is 
established.  See 38 U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



